DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2022 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-9 of U.S. Patent No. 10,346,945 (Patent ‘945 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of the current claims 1, 5, 6, 8-10 are already included in claims 1, 4, 5, 7-9 of Patent ‘945. See Tables below.
Table I:
Current Application 17/661,824
US. Patent No. 10,346,945
1, 5, 6, 8, 9, and 10
1, 4, 5, 8, 9, and 7, respectively


Table II:
Current Application 17/661,824
US. Patent No. 10,346,945
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 

a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 


an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread to transmit to a graphics processing engine or an arithmetic logic unit (ALU); 

the graphics processing engine, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread; and 
the ALU, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread.
  1.  A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device 
and the second pixel memory device;  

a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device;  


an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread;  and 



a plurality of command processing engines, coupled to the arbiter circuit, each operable to execute the at least one of the pixel command thread or the vertex command thread, wherein the arbiter circuit is further operable to provide the 
at least one of the pixel command thread or the vertex command thread to the plurality of command processing engines.

From the tables above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of Patent ‘945 to be as currently claimed because the current claimed ALU and graphics processing engines are already included in the command processing engines in Patent ‘945.

For the same reason, claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 10,957,007 (Patent ‘007 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of the current claims 1 and 10 are already included in claims 17 and 20 of Patent ‘007. See Tables below.
Table I:
Current Application 17/661,824
U.S. Patent No. 10,957,007
1 and 10
17 and 20 respectively


Table II:
Current Application 17/661,824
U.S. Patent No. 10,957,007
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 


a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 


an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread to transmit to a graphics processing engine or an arithmetic logic unit (ALU); 

the graphics processing engine, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread; and 
the ALU, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread.
17.  A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread having a first portion in the first pixel memory device and a second portion in the second pixel memory device;  

a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread having a first portion in the first vertex memory device and a second portion in the second vertex memory device; and 

an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread and 

intermix an execution by a command processing engine of a command of the pixel command thread with an execution by the command processing engine of a command of the vertex command thread.



For similar reason, claims 1, 6, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 8,749,563 (Patent ‘563 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of the current claims 1, 6, and 12, are already included in claims 1, 7, and 12 of Patent ‘563. See Tables below.
Table I:
Current Application 17/661,824
U.S. Patent No. 8,749,563
1, 6, 12
7, 12, 1, respectively


Table II:
Current Application 17/661,824
U.S. Patent No. 8,749,563
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 


a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 




an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread to transmit to a graphics processing engine or an arithmetic logic unit (ALU); 

the graphics processing engine, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread; and 

the ALU, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread.
7.  A graphics processing system comprising: 







an input arbiter operative to provide a plurality of pixel and vertex command threads to each of a first and second reservation station;  



at least one memory device comprising a first 
portion operative to store the plurality of pixel command threads and a second portion operative to store the plurality of vertex command threads;  and 
an arbiter, coupled to the at least one memory device, operable to select a pixel command thread from the plurality of pixel command threads and a vertex command thread from the plurality of vertex command threads, and further operable to 
select, as a command.


For the same reason, claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 12 of U.S. Patent No. 8,400,459 (Patent ‘459 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of the current claims 1 and 6 are already included in claims 7 and 12 of Patent ‘459. See Tables below.
Table I:
Current Application 17/661,824
U.S. Patent No. 8,400,459
1, 6
7, 12, respectively


Table II:
Current Application 17/661,824
U.S. Patent No. 8,400,459
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 


a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 




an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread to transmit to a graphics processing engine or an arithmetic logic unit (ALU); 

the graphics processing engine, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread; and 

the ALU, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread.
7.  A graphics processing system comprising: 

at least one memory device comprising a first portion operative to store a plurality of pixel command threads and a second portion operative to store a plurality of vertex command 
threads;  and 









an arbiter, coupled to the at least one memory device, operable to select a pixel command thread from the plurality of pixel command threads 
and a vertex command thread from the plurality of vertex command threads, and further operable to select, as a command thread, either of the pixel command thread or the vertex command thread.




For the same reason, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7,239,322 (Patent ‘322 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of the current claim 1 already included in claim 4 of Patent ‘322. See Tables below.
Table I:
Current Application 17/661,824
U.S. Patent No. 7,239,322
1
4


Table II:
Current Application 17/661,824
U.S. Patent No. 7,239,322
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 


a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 




an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread to transmit to a graphics processing engine or an arithmetic logic unit (ALU); 

the graphics processing engine, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread; and 

the ALU, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread.
4.  A graphics processing system comprising: 


a pixel reservation station having a plurality of pixel command threads stored therein;  




a vertex reservation station having a plurality of vertex command threads stored therein;  





an arbiter coupled to the pixel reservation station and the vertex reservation station;  


an arithmetic logic unit (ALU) operably coupled to the arbiter;  and 



a texture engine operably coupled to the arbiter wherein the arbiter retrieves a first selected command thread from one of the plurality of 
pixel command threads and the plurality of vertex command threads and the arbiter thereupon provides the first selected command thread to at least one of: the ALU and the texture engine.


For the same reason, claims 1, 5, 6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9-11 of US. Patent No. 11,361,399 (Patent ‘399 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of the current claims 1, 5, 6, 8-10 already included in claims 1, 3, 4, 9-11 of Patent ‘399. See Tables below.
Table I:
Current Application 17/661,824
US. Patent No. 11,361,399
1, 5, 6, 8, 9, 10
1, 3, 4, 10, 11, and 9, respectively


Current Application 17/661,824
US. Patent No. 11,361,399
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 


a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 

an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread to transmit to a graphics processing engine or an arithmetic logic unit (ALU); 

the graphics processing engine, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread; and 

the ALU, coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread.
1. A graphics processing system comprising: 

a pixel reservoir portion including a first pixel memory device and a second pixel memory device, and operative to store a pixel command thread across the first pixel memory device and the second pixel memory device; 


a vertex reservoir portion including a first vertex memory device and a second vertex memory device, and operative to store a vertex command thread across the first vertex memory device and the second vertex memory device; 

an arbiter circuit, coupled to the pixel reservoir portion and the vertex reservoir portion, operative to select at least one of the pixel command thread or the vertex command thread; an arithmetic logic unit (ALU), coupled to the arbiter circuit, operable to execute the at least one of the pixel command thread or the vertex command thread, wherein the arbiter circuit is further operable to provide the at least one of the pixel command thread or the vertex command thread to the ALU; 

a render backend, coupled to the ALU, for rendering an output of the ALU; and a scan converter, coupled to the ALU, for processing the output of the ALU.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611